Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned patent no. 11,398,836. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Application no.
11,398,836
1









A method comprising the steps of: accessing first electronic data that indicates a reliability of a data storage device to which a first message has been provided, where the first electronic data is not provided by the data storage device, the first message being provided from a hybrid Reed Solomon data structure stored in an electronic data storage; 











producing a number of error correcting codes for the first message from data stored in the hybrid Reed Solomon data structure; 
storing the number of error correcting codes in the hybrid Reed Solomon data structure as part of a first set of error correcting codes associated with a first dimension of plaintext data, and 

selectively providing the number of error correcting codes to one or more error correcting code receivers.
1






















A method, comprising: 
maintaining first electronic data comprising experience data that identifies a level of errors resulting from transmitting and storing a recent data transmission to a cloud storage, where a message is provided to the cloud storage from a hybrid Reed Solomon data structure stored in an electronic data storage, 
where the hybrid Reed Solomon data structure includes plaintext data arranged in two or more dimensions and a set of error detection codes associated with a first dimension of the plaintext data; 
selecting a number of error correcting codes to produce for the message based, at least in part, on the experience data; 
producing the number of error correcting codes for the message from data stored in the hybrid Reed Solomon data structure, 


storing the number of error correcting codes in the hybrid Reed Solomon data structure as part of a set of error correcting codes associated with a second, different dimension of the plaintext data, and 
selectively providing one or more of the number of error correcting codes to one or more error correcting code receivers.


2.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of commonly owned patent no. 11,398,836. Although the claims at issue are not identical, they are not patentably distinct from each other.
3.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1 and 6 of commonly owned patent no. 11,398,836. Although the claims at issue are not identical, they are not patentably distinct from each other.
4.	Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1 and 2 of commonly owned patent no. 11,398,836. Although the claims at issue are not identical, they are not patentably distinct from each other.
5.	Similarly, Claims 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  3-16  of commonly owned patent no. 11,398,836. Although the claims at issue are not identical, they are not patentably distinct from each other.
6.	Similarly, Claims 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  3-16  of commonly owned patent no. 11,398,836. Although the claims at issue are not identical, they are not patentably distinct from each other.
7.	Similarly, Claims 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of commonly owned patent no. 11,398,836. Although the claims at issue are not identical, they are not patentably distinct from each other.
8.	Similarly, Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of commonly owned patent no. 11,398,836. Although the claims at issue are not identical, they are not patentably distinct from each other.

9.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,903,858. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Application no.
10,903,858
1









A method, comprising: 
maintaining first electronic data comprising experience data that identifies a level of errors resulting from transmitting and storing a recent data transmission to a cloud storage, where a message is provided to the cloud storage from a hybrid Reed Solomon data structure stored in an electronic data storage, where the hybrid Reed Solomon data structure includes plaintext data arranged in two or more dimensions and a set of error detection codes associated with a first dimension of the plaintext data; 
selecting a number of error correcting codes to produce for the message based, at least in part, on the experience data; producing the number of error correcting codes for the message from data stored in the hybrid Reed Solomon data structure, storing the number of error correcting codes in the hybrid Reed Solomon data structure as part of a set of error correcting codes associated with a second, different dimension of the plaintext data, and 

selectively providing one or more of the number of error correcting codes to one or more error correcting code receivers.
1






















A method, comprising: 
accessing first electronic data that indicates a reliability of a data storage device to which a message has been provided, where the first electronic data is not provided by the data storage device, where the message was provided from a hybrid Reed Solomon data structure stored in an electronic data storage, where the hybrid Reed Solomon data structure includes plaintext data arranged in two or more dimensions and a set of error detection codes associated with a first dimension of the plaintext data; 
selecting a number of error correcting codes to produce for the message based, at least in part, on the reliability of the data storage device; producing the number of error correcting codes for the message from data stored in the hybrid Reed Solomon data structure, storing the number of error correcting codes in the hybrid Reed Solomon data structure as part of a set of error correcting codes associated with a second, different dimension of the plaintext data, and 
selectively providing one or more of the number of error correcting codes to one or more error correcting code receivers.


10.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of commonly owned patent no. 10,903,858. Although the claims at issue are not identical, they are not patentably distinct from each other.
11.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of commonly owned patent no. 10,903,858. Although the claims at issue are not identical, they are not patentably distinct from each other.

12.	Similarly, Claims 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  3-16  of commonly owned patent no. 10,903,858. Although the claims at issue are not identical, they are not patentably distinct from each other.
13.	Similarly, Claims 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of commonly owned patent no. 10,903,858. Although the claims at issue are not identical, they are not patentably distinct from each other.
14.	Similarly, Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-24 of commonly owned patent no. 10,903,858. Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112